[Cite as State v. Haydon, 2016-Ohio-4683.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                        C.A. No.       27737

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ROBERT W. HAYDON                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2014 06 1658

                                 DECISION AND JOURNAL ENTRY

Dated: June 30, 2016



        WHITMORE, Judge.

        {¶1} Appellant, Robert W. Haydon, appeals his trafficking in marijuana conviction from

the Summit County Court of Common Pleas. This Court affirms.

                                                I

        {¶2} Following a traffic stop, police found eleven bags of marijuana in the center

console of a van driven by Mr. Haydon. Ten of the bags weighed 1.2 grams each and one

weighed 1.9 grams, for a total weight of 13.9 grams. Mr. Haydon admitted the marijuana was

his. Mr. Haydon was charged with, inter alia, trafficking in marijuana.

        {¶3} The matter proceeded to a jury trial. Prior to voir dire, the State made an oral

motion in limine “to exclude any self-serving statements by the defendant through cross-

examination of the State’s witnesses.” The court ruled that those statements would not be

referenced during opening arguments or voir dire. The court, however, deferred ruling on the

extent of cross-examination finding that it would depend on the level of questioning by the State.
                                                2


       {¶4} At trial, the State presented testimony from the officer who stopped Mr. Haydon

and a number of detectives. Mr. Haydon testified on his own behalf and presented testimony

from the van’s passenger, Brittany Roberts.

       {¶5} Defense counsel moved for an acquittal under Crim.R. 29 at the close of the

State’s evidence and renewed that motion at the close of his case. The trial court denied the

motion both times. The jury found Mr. Haydon guilty, and the court sentenced him accordingly.

       {¶6} Mr. Haydon appeals raising four assignments of error. For ease of analysis, we

rearrange his first two assignments of error.

                                                II

                                Assignment of Error Number Two

       THE COURT IMPROPERLY DEN[IED] THE MOTION TO DISMISS MADE
       BY THE DEFENSE AT [THE] CLOSE OF STATE’S CASE AND DEFENSE
       CASE.

       {¶7} In his second assignment of error, Mr. Haydon argues that his motions to dismiss

pursuant to Crim.R. 29 should have been granted. We disagree.

       {¶8} We review the denial of a Crim.R. 29 motion by assessing the sufficiency of the

evidence. State v. Seabeck, 9th Dist. Summit No. 25190, 2011-Ohio-3942, ¶ 6. Sufficiency tests

whether the prosecution presented adequate evidence for the case to go to the jury. State v.

Thompkins, 78 Ohio St.3d 380, 386 (1997). “The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus.

       {¶9} Trafficking in drugs is prohibited by R.C. 2925.03.         The statute provides, in

pertinent part:
                                                  3


       No person shall knowingly do any of the following * * * [p]repare for shipment,
       ship, transport, deliver, prepare for distribution, or distribute a controlled
       substance or a controlled substance analog, when the offender knows or has
       reasonable cause to believe that the controlled substance or a controlled substance
       analog is intended for sale or resale by the offender or another person.

R.C. 2925.03(A)(2). R.C. 2925.03(C)(3) specifies that, when the substance is marijuana, a

violation of division (A) is trafficking in marijuana.

       {¶10} Mr. Haydon argues that the evidence was insufficient because “no cash,” “no

weapon,” “no multiple phones,” “no scales,” and “no customer records” were found. He further

argues that the evidence that was presented was circumstantial.

       {¶11} “Circumstantial and direct evidence inherently possess the same probative value.”

Jenks at paragraph one of the syllabus. When reviewing the sufficiency of circumstantial

evidence, we review the record for evidence that lends support to reasonable factual inferences

about the elements of the crime to be proven. See State v. Rohr-George, 9th Dist. Summit No.

23019, 2007-Ohio-1264, ¶ 22-23.

       {¶12} In the instant matter, Detectives Hoffman and Wallace each testified that they had

observed multiple pictures of marijuana posted on Mr. Haydon’s Facebook page. Detective

Wallace further testified that the police had received information that Mr. Haydon “possibly was

selling marijuana.” On the day of the stop, both detectives were conducting surveillance of Mr.

Haydon.

       {¶13} Officer Lemonier testified that, after receiving a request for a uniformed officer, he

stopped the van driven by Mr. Haydon. The van was searched and eleven bags of marijuana

were found in the center console. Officer Lemonier testified that the marijuana was wrapped in

eleven individual bags with the marijuana shoved in the corner. Each bag was twisted and tied

off. He described this as “standard dope packaging.” He had “[j]ust short of 16 years” with the
                                                4


Akron Police Department and had made hundreds of arrests involving the sale of drugs. He had

previously observed drug transactions where the drugs were packaged in a similar manner.

Based on his experience and prior observations, he indicated that, when drugs are sold from a

vehicle, the drugs are usually hidden somewhere with easy access, such as the center console.

       {¶14} On cross-examination, Officer Lemonier admitted that some drug traffickers have

scales or weapons, but he did not find any in this case. Further, he could not say how much

money Mr. Haydon had and Mr. Haydon had just one cell phone. He did not check the phone for

a customer list and did not find a physical customer list in the car. On redirect, Officer Lemonier

stated that some users also carry scales “to make sure they’re getting what they paid for.”

Officer Lemonier testified that Mr. Haydon admitted that the marijuana was his, but Mr. Haydon

did not say that he was going to sell it.

       {¶15} Detective Jones testified that he had worked for the Akron Police Department for

23 years and had handled thousands of trafficking cases. In the present case, he tested and

weighed the contents of the bags that were found in the van. He further testified that ten of the

bags contained 1.2 grams of marijuana each and the eleventh bag contained 1.9 grams. In his

experience, bags weighing the same amount, such as these, have been “prepped for sale.” He

further indicated that a user would be unlikely to have multiple small bags, but someone who

was trafficking would have drugs packaged in this manner. Detective Jones testified that it was

common for both traffickers and users to hide drugs in the center console or the glove

compartment of a vehicle.

       {¶16} When asked on cross-examination whether any scales were found, Detective Jones

explained that he was only asked to test the marijuana in the present case. He conceded that

some traffickers will have scales, weapons, or sale proceeds. On redirect, Detective Jones
                                                5


testified that he had previous trafficking cases where the offender had multiple bags of drugs, but

no scales, weapons, or money.

       {¶17} While cash, weapons, multiple phones, scales, and customer records may be

associated with drug trafficking, none of them are required to prove a trafficking offense. See

R.C. 2925.03(A). Officer Lemonier and Detective Jones testified that these items are sometimes,

but not always, present when individuals are trafficking in drugs.

       {¶18} According to Mr. Haydon, “the evidence suggests someone [who] smokes

marijuana daily.” To the extent that Mr. Haydon argues that his explanation was more probable

than that of the police, his argument challenges the weight of the evidence rather than

sufficiency. Moreover, the mere fact that an individual is a marijuana user does not rule out the

possibility that they might also be engaged in other illegal activities, such as trafficking in

marijuana. See State v. Berecz, 4th Dist. Washington No. 08CA48, 2010-Ohio-285, ¶ 43.

“When the [S]tate relies on circumstantial evidence * * * there is no need for such evidence to be

irreconcilable with any reasonable theory of innocence in order to support a conviction.” Jenks

at paragraph one of the syllabus.

       {¶19} Construing the evidence most favorably to the prosecution, a reasonable jury

could conclude that Mr. Haydon was trafficking in marijuana. See State v. Vactor, 9th Dist.

Lorain No. 02CA008068, 2003-Ohio-7195, ¶ 31-32 (concluding that there was sufficient

evidence to convict defendant of trafficking in marijuana where officer and detective testified

that multiple bags of marijuana were intended for resale based on how they were packaged and

the amount in each individual bag).      Consequently, the trial court properly overruled Mr.

Haydon’s Crim.R. 29 motions.

       {¶20} Mr. Haydon’s second assignment of error is overruled.
                                                6


                               Assignment of Error Number One

       THE CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶21} In his first assignment of error, Mr. Haydon argues that his trafficking conviction

was against the manifest weight of the evidence. As with his sufficiency challenge, Mr. Haydon

argues that his trafficking conviction should be reversed because the State’s evidence was

circumstantial and the van did not contain certain items that are sometimes associated with

trafficking in drugs. We disagree.

       {¶22} While sufficiency of the evidence deals with the burden of production, manifest

weight deals with the burden of persuasion.         Thompkins, 78 Ohio St.3d at 390 (Cook, J.,

concurring). When a defendant challenges the manifest weight of the evidence,

       an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine whether
       in resolving conflicts in the evidence, the trier of fact clearly lost its way and
       created such a manifest miscarriage of justice that the conviction must be reversed
       and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). “Weight of the evidence concerns ‘the

inclination of the greater amount of credible evidence, offered in a trial, to support one side of

the issue rather than the other.’” (Emphasis sic.) Thompkins at 387, quoting Black’s Law

Dictionary 1594 (6th Ed.1990). The power to grant a new trial is reserved for exceptional cases

in which the evidence weighs heavily against the conviction. Otten at 340.

       {¶23} In addition to the State’s evidence, which was summarized under the second

assignment of error, the jury was presented with testimony from Mr. Haydon and Brittany

Roberts.

       {¶24} Ms. Roberts testified that she was the passenger in the van on the day of the stop.

She further testified that she is Mr. Haydon’s fiancé and they have a two-year old child together.
                                                 7


She testified that, on the day in question, they got “a half” and then stopped by Mr. Haydon’s

brother’s house. She further testified that, in the three years that she knew Mr. Haydon, she had

never witnessed him dealing drugs. When asked on cross-examination whether Mr. Haydon had

a job, she stated that he “works underneath the table.”

       {¶25} Mr. Haydon admitted that the marijuana in the van was his, but he denied that he

was going to sell it. According to Mr. Haydon, on the day in question, he woke up and called

around until he found someone who could sell him “a half.” He explained that “a half” is 14

grams as there are 28 grams in an ounce. Mr. Haydon continued, “All the dude had was nicks,

so I got a half worth of nicks [and] put them in the console.” He stated that, after he bought the

marijuana, he drove to a friend’s house where “we was gonna smoke,” but he later decided not to

smoke the marijuana there.

       {¶26} Mr. Haydon further testified that he did not weigh the marijuana or observe anyone

else weighing it. Rather than weigh it, Mr. Haydon explained that he had “smoked marijuana

enough to be able to eyeball” the amount and “each five sack weighs a gram.”1 Mr. Haydon

testified that he smokes marijuana daily and indicated that he prefers to buy in bulk when he has

the money because he can get a better price.

       {¶27} Mr. Haydon admitted that selling marijuana could be a way to make money to

support habitual marijuana use, but denied ever selling it himself. Mr. Haydon testified that he

remodels houses, paints, does carpet, siding, windows, and other “side jobs.” Mr. Haydon stated




1
  No explanation was offered as to why there were eleven bags, and not fourteen, if each bag
equals a gram and he bought “a half” which is fourteen grams.
                                                 8


that marijuana is “the number one thing” he talks about on Facebook. He testified that he is a

member of “Dads for Ohio Marijuana” and the “Ohio Rights Group” and they petition for the

legalization of marijuana.

       {¶28} “[T]he weight to be given the evidence and the credibility of the witnesses are

primarily for the trier of the facts.” State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of

the syllabus. When presented with conflicting evidence, the jury is free to believe or disbelieve

any, or all, of the testimony from each witness. State v. Peasley, 9th Dist. Summit No. 25062,

2010-Ohio-4333, ¶ 18.

       {¶29} Officer Lemonier and Detective Jones testified that the marijuana found in the van

driven by Mr. Haydon was packaged in a manner intended for sale. Mr. Haydon and his fiancé

testified that he did not sell drugs. The jury was free to believe the State’s version and disbelieve

Mr. Haydon’s version of events. See id. This is not the exceptional case where the evidence

presented weighs heavily in favor of Mr. Haydon and against conviction.

       {¶30} Mr. Haydon’s first assignment of error is overruled.

                               Assignment of Error Number Three

       THE COURT ABUSED ITS DISCRETION BY PROHIBITING APPELLANT
       FROM TESTIFYING AT TRIAL THAT THE MARIJUANA WAS FOR
       PERSONAL USE.

       {¶31} In his third assignment of error, Mr. Haydon argues that the trial court “improperly

granted the State[’]s motion in limine to prohibit the defendant from testifying to marijuana

being for personal use.” We disagree.

       {¶32} On the day of trial, the State made an oral motion in limine “to exclude any self-

serving statements by the defendant through cross-examination of the State’s witnesses.” The

court ruled that “there will be no reference to the defendant’s statement during opening or voir
                                                  9


dire, and then depending on the level of questioning by the State of [its] witnesses, [defense

counsel] may be entitled to cross-examination[,] but we’ll cross that bridge when we come to

it[.]”

         {¶33} “The effect of the granting of a motion in limine in favor of the [S]tate in a

criminal proceeding is to temporarily prohibit the defendant from making reference to evidence

which is the subject of the motion.” State v. Grubb, 28 Ohio St.3d 199 (1986), paragraph one of

the syllabus. Contrary to Mr. Haydon’s assertions, the court’s ruling did not prevent him from

testifying at trial that the marijuana was for personal use. Rather, the State’s motion and the

court’s ruling pertained to cross-examination of the State’s witnesses. Moreover, Mr. Haydon

did in fact testify to his personal use of marijuana. He testified that he smokes marijuana daily

not “just to get high [but] for [his] bipolar, [his] depression, and [his] anxiety.” He stated that he

had bought “a half” of marijuana that morning to smoke. He further testified that he told the

police that he does not deal marijuana, but he smokes it himself.

         {¶34} Within the body of this argument, Mr. Haydon also contends, “The [c]ourt

improperly prohibited the defense from using recross of officer at trial to review if the

[d]efendant indicated that marijuana was for personal use.” That contention, however, falls

outside the scope of his stated assignment of error. Mr. Haydon’s assigned error pertains to his

ability to testify, not to cross-examine the State’s witnesses. “[A]n appellant’s assignment of

error provides this Court with a roadmap to guide our review.” State v. Ross, 9th Dist. Summit

No. 26694, 2014-Ohio-2867, ¶ 68, quoting Taylor v. Hamlin-Scanlon, 9th Dist. Summit No.

23873, 2008-Ohio-1912, ¶ 12. In addition, Mr. Haydon fails to develop his argument and cites

no legal authority. See App.R. 16(A)(7). “We decline to chart our own course when, as in this
                                                 10


case, an appellant has failed to provide any guidance.” Akron v. Johnson, 9th Dist. Summit No.

26047, 2012-Ohio-1387, ¶ 3, citing App.R. 12(A)(2).

       {¶35} Mr. Haydon’s third assignment of error is overruled.

                                   Assignment of Error Number Four

       THE APPELLANT RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL
       AT TRIAL.

       {¶36} In his fourth assignment of error, Mr. Haydon contends that his trial counsel was

ineffective based on (1) the evidence that was allowed in, (2) counsel’s failure to request a jury

instruction on personal use of marijuana, and (3) counsel’s failure to proffer evidence in response

to the State’s motion in limine.

       {¶37} To prove ineffective assistance of counsel, a defendant must establish: (1)

counsel’s performance was deficient and (2) prejudice, such that he was deprived of a fair trial

with a reliable result. Strickland v. Washington, 466 U.S. 668, 687 (1984).

       {¶38} Mr. Haydon’s argument consists of a listing of the alleged deficiencies followed by

the conclusory assertion that “[t]hese failures detrimentally effected the outcome of the case.”

He fails to cite any legal authority to demonstrate that trial counsel erred, much less caused him

prejudice so as to deprive him of a fair trial. See State v. Hutzler, 9th Dist. Summit No. 21343,

2003-Ohio-7193, ¶ 13.

       {¶39} Mr. Haydon does not include any reasoning in support of his contentions that trial

counsel was ineffective. See App.R. 16(A)(7). He does not specify what evidence he believes

was improper, nor does he include any citations to the record. See id. Aside from mentioning

that ineffective assistance claims are reviewed under the standard enunciated in Strickland v.

Washington, he includes no citations to any legal authority. “If an argument exists that can
                                                11


support this assignment of error, it is not this [C]ourt's duty to root it out.” Cardone v. Cardone,

9th Dist. Summit No. 18349, 1998 WL 224934, *8 (May 6, 1998).

       {¶40} Mr. Haydon’s fourth assignment of error is overruled.

                                                III

       {¶41} Mr. Haydon’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT
                                        12


HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

WESLEY A. JOHNSTON, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.